UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4914


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TONY WASHINGTON, a/k/a Antonio Wallace,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cr-00235-CCB-10)


Submitted: July 23, 2019                                          Decided: August 9, 2019


Before MOTZ and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


A.D. Martin, LAW OFFICE OF ANTHONY D. MARTIN, Greenbelt, Maryland, for
Appellant. Robert K. Hur, United States Attorney, Christopher J. Romano, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Washington appeals his conviction for conspiracy to distribute and possess

with intent to distribute heroin, cocaine, and fentanyl, in violation of 21 U.S.C. §§ 846, 860

(2012). Washington argues that the district court erroneously admitted expert testimony

that was inadequately disclosed pursuant to Fed. R. Crim. P. 16(a)(1)(G), violating his

constitutional right to a fair trial. We have reviewed the record and conclude that the

Government timely and adequately disclosed the requisite details of the challenged expert

testimony. Furthermore, Washington has not established that he was prejudiced by the

alleged inadequacy. See United States v. Smith, 701 F.3d 1002, 1008 (4th Cir. 2012).

Accordingly, we conclude that the district court did not abuse its discretion, see United

States v. Fletcher, 74 F.3d 49, 54 (4th Cir. 1996) (stating standard of review), and we

affirm the district court’s criminal judgment. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2